In a habeas corpus proceeding, the Commissioner of Social Services of the City of New York and the Commissioner of the New York City Administration for Children’s Services appeal, and the Law Guardian separately appeals, from a judgment of the Family Court, Kings County (Segal, J.), dated April 26, 1996, which granted the petition, directed that the subject child be discharged from foster care and released to the petitioner’s custody, but stayed the discharge from foster care to permit the respondent New York City Commissioner of Social Services to file a de novo neglect petition and to allow the court to conduct a prompt hearing on the petitioner’s present ability to care for the subject child.
Ordered that the judgment is reversed, on the law and the facts, and as an exercise of discretion, and the proceeding is dismissed.
Under the circumstances of this case, it was error to have granted the petition for a writ of habeas corpus. Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.